DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do (US 20160148911).
Regarding claim 1, Do discloses that a method of aligning light-emitting elements, the method comprising:
providing a base substrate 100 and a plurality of conductive patterns 110 & 130 on the base substrate, the plurality of conductive patterns being spaced apart from one another (Fig. 1 & Fig. 8 or 10);
spraying ink 140 in which a plurality of light-emitting elements 120 are dispersed on the base substrate 100, and positioning the plurality of light-emitting elements on the plurality of conductive patterns (Fig. 1(c) & Fig. 8 or 10); and

Reclaim 2, Do discloses that the positioning of the plurality of light-emitting elements comprises:
applying a first alignment signal to the plurality of conductive patterns to generate a first electromagnetic field on the plurality of conductive patterns, and positioning at least a portion of the plurality of light-emitting elements on the plurality of conductive patterns (Fig. 1 & Fig. 8 or 10para. 0024-0025).
Reclaim 3, Do discloses that the plurality of light-emitting elements each independently include conductive balls to which an attractive force is to be applied by the first electromagnetic field, and the positioning of the plurality of light emitting elements comprises seating the conductive balls of the at least a portion of the plurality of light-emitting elements on the plurality of conductive patterns (Fig. 1 & Fig. 8 or 10).
Reclaim 4, Do discloses that a first alignment electrode and a second alignment electrode are further arranged on the base substrate, the first alignment electrode and the second alignment electrode being spaced apart from each other in the first direction, and the orienting of the plurality of light-emitting elements comprises applying a second alignment signal to the first alignment electrode and the second alignment electrode to generate a second electromagnetic field on the base substrate, and to change positions and/or orientations of the plurality of light-emitting elements (Fig. 1 & Fig. 8 or 10).

Reclaim 6, Do discloses that in the orienting of the plurality of light-emitting elements, one end of each of the plurality of light-emitting elements that are positioned on the plurality of conductive patterns is oriented in the first direction, and at least a portion of the plurality of light-emitting elements that are not positioned on the plurality of conductive patterns is placed on the plurality of conductive patterns and one end of each light-emitting element of the at least a portion of the plurality of light-emitting elements is oriented in the first direction (Fig. 1 & Fig. 8 or 10).
Reclaim 7, Do discloses that each light-emitting element of the plurality of light-emitting elements has a long axis extending in one direction and is to be oriented such that the long axis is in the first direction (Fig. 1 & Fig. 8 or 10).
Reclaim 8, Do discloses that a diameter of each of the plurality of light- emitting elements is larger than a diameter of each of the plurality of conductive patterns (Fig. 1 & Fig. 8 or 10).
Reclaim 9, Do discloses that the plurality of conductive patterns are spaced apart from each other in the first direction and in a second direction crossing the first direction, a first distance is a distance between the plurality of conductive patterns spaced apart from each other in the first direction, and the first distance is longer than a length of the long axis of each of the plurality of light-emitting elements (Fig. 1 & Fig. 8 or 10).

Reclaim 11, Do discloses that the plurality of light-emitting elements comprises a first semiconductor layer, a second semiconductor layer, and an active layer therebetween, and the first semiconductor layer, the active layer, and the second semiconductor layer are stacked in another direction perpendicular to the one direction in which the plurality of light-emitting elements extend (Fig. 1 & Fig. 8 or 10).
Reclaim 12, Do discloses that the plurality of conductive patterns include a plurality of first conductive patterns spaced apart from each other in the first direction and a plurality of second conductive patterns spaced apart from each other in the first direction, and wherein the plurality of second conductive patterns are spaced apart from the plurality of first conductive patterns in a second direction crossing the first direction (Fig. 1 & Fig. 8 or 10).
Reclaim 13, Do discloses that the plurality of light-emitting elements include a first light-emitting element and a second light-emitting element, and in the positioning of the plurality of light-emitting elements, a third electromagnetic field is generated on the plurality of first conductive patterns, and the first light-emitting element is positioned on the plurality of first conductive patterns, and a first electromagnetic field is generated on the plurality of second conductive patterns, and the second light-emitting element is positioned on the plurality of second conductive patterns (Fig. 1 & Fig. 8 or 10).

spraying ink in which a plurality of light-emitting elements are dispersed on the base substrate, each of the plurality of light-emitting elements having a shape extending in one direction, generating a first electromagnetic field on the plurality of conductive patterns, and positioning the plurality of light-emitting elements on the plurality of conductive patterns: 
generating a second electromagnetic field on the base substrate in a first direction and orienting the plurality of light-emitting elements; and 
transferring the plurality of light-emitting elements on a substrate (Fig. 1 & Fig. 8 or 10).
Reclaim 15, Do discloses that the plurality of light-emitting elements include conductive balls to which an attractive force is to be applied by the first electromagnetic field, and the positioning of the plurality of light-emitting elements comprises seating the conductive balls on the plurality of conductive patterns (Fig. 1 & Fig. 8 or 10, para. 0024-0026).
Reclaim 16, Do discloses that the orienting of the plurality of light- emitting elements comprises rotating the plurality of light-emitting elements by the second electromagnetic field such that the one direction in which each of the plurality of light-emitting elements extends is substantially parallel to the first direction (Fig. 1 & Fig. 8 or 10).
Reclaim 17, Do discloses that the plurality of light-emitting elements are spaced apart from each other in the first direction and a second direction crossing the first direction, and a length of each of the plurality of light-emitting elements in the one direction is longer than a 
Reclaim 18, Do discloses that a distance in the first direction between adjacent ones of the plurality of light-emitting elements is shorter than a length of a long axis of each of the plurality of light-emitting elements (Fig. 1 & Fig. 8 or 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US  20180122298) in view of Bock (US 2004/024816).
Regarding claim 19, Lee discloses that display device comprising:
a first substrate 705 (Fig. 10A):

an active material layer of a drive transistor;
a gate insulating layer 715 on the semiconductor layer;
a first gate conductive layer on the gate insulating layer, the first gate conductive layer comprising a gate electrode of the drive transistor (Fig. 10A);
a first interlayer insulating layer 720 or 725 on the first gate conductive layer;
a first data conductive layer 790 on the first interlayer insulating layer, the first data conductive layer comprising a source/drain electrode of the drive transistor (Fig. 9);
a second interlayer insulating layer 810 on the first data conductive layer; 
a second data conductive layer 840 on the second interlayer insulating layer, the second data conductive layer comprising a first conductive line in contact with the source/drain electrode of the drive transistor T3;
a first planarization layer 730 on the second data conductive layer 840 ; 
a first electrode 420 and a second electrode 820 on the first planarization layer and spaced apart from each other; and
a light-emitting element, both end portions of which are on the first electrode and second electrode, wherein the light-emitting element has a shape extending in one direction, comprises a first electrode unit and a second electrode unit respectively at both ends of the light-emitting element in the one direction.
Lee fails to specify that a conductive ball on the first electrode unit and in direct contact with the first electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with a conductive ball on the first electrode unit and in direct contact with the first electrode as taught by Bock in order to enhance electrical connection by providing a conductive materials and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 20, Lee & Bock disclose that the light-emitting element comprises a first semiconductor layer, a second semiconductor layer, and an active layer therebetween, and the first semiconductor layer, the active layer, and the second semiconductor layer are stacked in another direction perpendicular to the one direction (Fig. 10, Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899